DUFFY, J.—
Iii this case the two defendants are sued individually and as co-partners, the partnership name being the same as that of one of the defendants, to wit, Frank Schwartz. The account filed with the declaration is a charge against “Frank Schwartz.”
The account does not state whether this name is used as the designation of the partnership or the individual. It thus will be seen that nothing appears from the face of the account as to how the other defendant, Harry W. Meier, can be held liable for any of the items charged. This account, therefore, does not comply with the requirement of the speedy judgment act so far as Meier is concerned. 125 Md. 594, McDonald vs. King.
If in this account the name Frank Schwartz was used as the partnership name, this should have been made plain, in order to avoid application of the rule that where there is want of certainty in the allegation of the pleading the sense of the averment is to be taken most strongly against the pleader. Poe’s Pleading, Sec. 577; Maenber vs. Carroll, 46 Md. 215.
The petition lie recipiatur will be overruled.